        Case 5:15-cv-01434-MHH Document 59 Filed 01/10/19 Page 1 of 3                 FILED
                                                                             2019 Jan-10 PM 06:36
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION


ERIC K. WILLIAMS, and all those               )
similarly situated,                           )
                                              )
      Plaintiffs,                             ) Case No.: 5:15-cv-01434-MHH
                                              )
v.                                            )    CLASS ACTION
                                              )
STELLAR RECOVERY, INC.,                       )
                                              )
      Defendant.                              )

                       PLAINTIFF’S STATUS UPDATE

      COMES NOW Plaintiff Eric K. Williams and hereby provides this

Honorable Court an update on the status of this matter as follows:

                        Defendant John G. Schanck Served

      This Honorable Court previously granted Plaintiff an extension to     serve

Defendant John G. Schanck with the Summons and Complaint in this action under

F.R.C.P., Rule 4(m).     Plaintiff was given until December 24, 2018 to obtain

service on Schanck. Plaintiff employed a process service in Vancouver, Canada to

attain service.   Defendant John G. Schanck was personally served the Summons

and Complaint in this matter on December 13, 2018. Return of service by writ and

affidavit were provided to the Court on December 19, 2018. [Docs. 57-1; 57-2].




                                        -1-
        Case 5:15-cv-01434-MHH Document 59 Filed 01/10/19 Page 2 of 3



      The Federal Rules of Civil Procedure permitted Defendant twenty-one days

to respond to the complaint, or by January 4, 2019. Schanck has not yet responded

to the complaint. However, given that Defendant was served during the holiday

season when many people were out of town and attending to other matters

accustomed to the season as well as being presently located in Vancouver, Canada,

Plaintiff requests the Court to allow Defendant thirty (30) additional days to

respond. This will allow Defendant ample time to retain counsel in this

jurisdiction, if he desires, as well as avoid the strain on judicial resources if

Plaintiff goes through the default process and Defendant files a motion to set aside

the default. Thereafter, if Schanck fails to respond to the complaint, Plaintiff will

move for default and request the Court to find liability in his favor and assess

damages.

                               Stellar Recovery, Inc.

      Plaintiff served a subpoena on the registered agent of Stellar Recovery on

November 19, 2018.       The registered agent responded to Plaintiff’s subpoena

stating it had no knowledge of the assets of Stellar Recovery or its creditors, only

that Stellar Recover had been foreclosed upon on March 8, 2018. [See Exhibit A].

Plaintiff requests the Court allow the same amount of time, thirty days, as to which

he requests the Court allow Defendant Schanck be given to respond to the




                                         -2-
         Case 5:15-cv-01434-MHH Document 59 Filed 01/10/19 Page 3 of 3



complaint to determine whether there are any viable avenues upon which to pursue

Stellar Recovery given the information from the registered agent.

        Respectfully submitted this 10th day of January , 2019.

                                                s/Wesley L. Phillips
                                              Wesley L. Phillips
                                              Attorney for Plaintiff


OF COUNSEL:
PHILLIPS LAW GROUP, LLC
Post Office Box 362001
Birmingham, Alabama 35236
Telephone: (205) 383-3585
Facsimile: (800) 536-0385
Email: wlp@wphillipslaw.com

                          CERTIFICATE OF SERVICE

      I hereby certify that a copy of the above and foregoing document has been
served on all parties/attorneys of record via the ECM/CF system this 10th day of
January , 2019.

None.



                                               s/Wesley L. Phillips
                                              OF COUNSEL




                                        -3-
